[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO STRIKE FROM JURY LIST
In this foreclosure action in which defendants interposed legal counterclaims, the pleading were closed and issues of fact joined on March 27, 1991. Defendants claimed this case to the jury on August 22, 1991.
Section 52-214 of Conn. Gen. Stats. requires that a jury claim be made within thirty days after the return date or within ten days after issues of fact are joined. The court, however, has discretion to order a case be placed on the jury list after the time for claiming to the jury has elapsed. Falk v. Schuster, 171 Conn. 5, 8 (1976). CT Page 7979
In this case the defendants give as the reason for their late jury claim that they learned for the first time a jury could be allowed on a counterclaim in a foreclosure action by the decision in Northeast Savings F.A. v. Plymouth Commons Realty, et al, 4 Conn. L. Rpts. #11, 365 (Superior Court, Hartford County, July, 1991). That decision does not state new law and should not have come as a surprise. It does not warrant this court exercising its discretion to order this case be entered on the jury docket.
Plaintiff's motion to strike from the jury list is granted and the defendants' objection to the motion is overruled.
Robert Satter, State Trial Referee